Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/US2018/031969.
The response filed on December 7, 2020 has been entered.
Claims 1-12 are pending.
Election/Restrictions
Applicant’s election of Group I with a species election of (A) lipase variant of (1) SEQ ID NO:1 as the parent lipase and (2) substitution at position 83, 85, and 255 as the amino acid modification made in the parent lipase and (B) (1) a surfactant as the component comprised in the detergent formulation and (2) a liquid detergent formulation as the type of detergent formulation  in the reply filed on December 7, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2020.
The elected species, a liquid detergent formulation comprising a surfactant and a lipase variant of SEQ ID NO:1, wherein the lipase variant consists of the 83X+85X+255X amino acid substitutions, is free of the prior art.  Therefore, search and 

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/505,500, filed 05/12/2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Claim Objections
	Claims 3-4 are objected to due to the recitation of apostrophes recited in the amino acid substitutions.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a detergent formulation comprising a detergent component and the lipase of SEQ ID NO:1 or a lipase having at least 80% sequence identity to SEQ ID NO:1 and having an 255X, 263X, and 84N amino acid substitution. This judicial exception is not integrated into a practical application because the claims encompass a polypeptide that is structurally identical to the naturally occurring Fusarium solani lipase of SEQ ID NO:1, the naturally occurring Fusarium solani MUCL 38667 lipase of Vind (US 6,645,749 – form PTO-892), or Fusarium solani subsp. pisi lipase of C7YUZ1_NECH7 (form PTO-892).  There is no indication in the specification that placing said naturally occurring polypeptide in a composition comprising any component, such as water, results in the polypeptide having any characteristics (structural, functional, or otherwise) that are different from the naturally occurring polypeptide in their natural state.  Because there is no difference in characteristics (structural, functional, or otherwise) between the polypeptide comprised in the detergent formulation and naturally occurring polypeptide, the claimed detergent formulation does not have markedly different characteristics, and thus is a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the polypeptide comprised in a composition comprising water is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and claims 4-5 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-3 recites the phrase "wherein the polypeptide comprises at least one amino acid residue insertion, deletion, or substitution". The metes and bounds of the phrase in the context of the claim are not clear. It is unclear if “the polypeptide” refers to the polypeptide having the amino acid sequence of SEQ ID NO:1 or the polypeptide having at least 80% sequence identity with SEQ ID NO:1 of claim 1. Further, if it is the former, it is unclear to the Examiner how a polypeptide can comprise the amino acid sequence of SEQ ID NO:1 and also have amino acid modifications.  A polypeptide either has the amino acid sequence of a given sequence identifier or it does not.  Clarification is requested.

5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the phrase "amino acid substitutions as set forth in Table 1". The metes and bounds of the phrase in the context of the claim are not clear. Claims are to be complete in themselves. Since Table 1 can be amended, the boundary and clarity of the claim is not definite. Examiner suggests amending the claim to recite the amino acid substitutions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vind (US 6,645,749 – form PTO-892).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vind (US 6,645,749 – form PTO-892) and Rai (WO 99/01531 – form PTO-892)
Regarding claims 1, Vind discloses a detergent formulation comprising a detergent component and a lipase having the amino acid sequence of SEQ ID NO:2 which has 97.3% sequence identity with the lipase of SEQ ID NO:1 of the instant application (Column 1, lines 26-56 and Column 3, line 50 through Column 4, line 10 and see the sequence alignment below).  Regarding claim 2, the lipase of Vind does not have an Asp residue at position 263.    Since (1) there is no limitation on the structure of the claimed lipase variant except having at least 80% sequence identity and an amino acid substitution at the position corresponding to 263 of SEQ ID NO:1 and (2) the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the lipase of Vind reads on the instant claim.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.  Regarding claims 3-4, the lipase of Vind has an Asn residue at position 84.  Regarding claim 10, Vind discloses a laundry detergent, hard surface cleaner, or dishwashing detergent comprising the lipase 
The difference between the detergent formulation of Vind and the instant claims is that Vind does not disclose a detergent formulation comprising a surfactant.
		However, Vind discloses that the detergent composition can be formulated as described in WO 99/01531 (Column 4, lines 1-4).
   	Regarding claim 11, Rai (WO 99/01531) discloses a detergent formulation a lipase and a surfactant (pages 8-17).  Also, regarding claim 10, Rai discloses a detergent formulation for use as dishwashing detergent comprising a lipase (page 8).  Regarding claim 12, Rai discloses a liquid detergent formulation comprising a lipase (pages 48-49).
	Therefore, combining the teachings of Vind and Rai, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the detergent formulation of Vind by adding a surfactant since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  One of ordinary skill in the art at the time the invention was made would have been motivated to add a surfactant since surfactants are common components of a detergent composition.  One of ordinary skill in the art would have had a reasonable expectation of success since Vind and Rai both disclose a detergent formulation comprising of lipases and Rai discloses detergent formulations comprising of a lipase and surfactants.
prima facie obvious.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pop (US 2019/0053501 - form PTO-1449) and Rai (WO 99/01531 – form PTO-892)
Regarding claims 1, Pop discloses a detergent comprising a lipase having the amino acid sequence of SEQ ID NO:7 which has 100% sequence identity with the lipase of SEQ ID NO:1 of the instant application ([0003] and [0052] and see the sequence alignment below).   
The difference between the detergent of Pop and the instant claims is that Pop does not disclose a liquid dishwashing detergent formulation comprising the lipase and a surfactant.
		Regarding claim 10, Rai discloses a detergent formulation for use as dishwashing detergent (page 8).  Regarding claim 11, Rai discloses a detergent formulation a lipase and a surfactant (pages 8-17).    Regarding claim 12, Rai discloses a liquid detergent formulation (pages 48-49).
	Therefore, combining the teachings of Pop and Rai, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the detergent of Pop by adding a surfactant and formulate a liquid dishwashing detergent since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  One of ordinary skill in the art at the time the invention was made would have been motivated to add a surfactant 
Therefore, the above references render claims 1 and 10-12 prima facie obvious.

Claims 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over C7YUZ1_NECH7 (UnitProtKB. March 2016. - form PTO-892) and Rai (WO 99/01531 – form PTO-892)
Regarding claim 1, C7YUZ1_NECH7 discloses a lipase having the amino acid sequence of SEQ ID NO:2 which has 92.9% sequence identity with the lipase of SEQ ID NO:1 of the instant application (page 1 and see the sequence alignment below).  Regarding claim 2, the lipase of C7YUZ1_NECH7 does not have an Asp residue at position 263 and does not have an Ile residue at position 255.    Since (1) there is no limitation on the structure of the claimed lipase variant except having at least 80% sequence identity and an amino acid substitution at the position corresponding to 263 and 255 of SEQ ID NO:1 and (2) the instant claims are drawn to a product, which may be produced by the recited modification/starting material or not, Examiner takes the position that the lipase of C7YUZ1_NECH7 reads on the instant claim.  Whether the claimed product is obtained from SEQ ID NO:1 or obtained from any source (including wild type proteins), as long as the resulting product has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed 
		C7YUZ1_NECH7 does not disclose a detergent formulation comprising the lipase.	
   	Regarding claim 10, Rai discloses a detergent formulation for use as dishwashing detergent (page 8).  Regarding claim 11, Rai discloses a detergent formulation a lipase and a surfactant (pages 8-17).  Regarding claim 12, Rai discloses a liquid detergent formulation (pages 48-49).
		Therefore, combining the teachings of C7YUZ1_NECH7 and Rai, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art lipase of Rai with other lipases, such as the GH5 of C7YUZ1_NECH7, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum detergent formulation by varying the components of the composition.  One of ordinary skill in the art would have had a reasonable expectation of success since C7YUZ1_NECH7 disclose a lipase and Rai discloses a detergent formulation comprising a lipase.
		Therefore, the above references render claims 1-4 and 10-12 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/612,515 (reference application) in view of Rai (WO 99/01531 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1-5 and 10-12 of the instant application and claims 1-23 of the reference application are both directed to a composition comprising a lipase variant having at least 80% sequence identity to SEQ ID NO:1 and having the 83X+85X+255X amino acid substitutions. The polypeptide of SEQ ID NO:1 of the instant application and the polypeptide of SEQ ID NO:1 of the reference application are identical.
		Regarding claim 10, Rai discloses a detergent formulation comprising a lipase for use as dishwashing detergent (page 8).  Regarding claim 11, Rai discloses a detergent formulation a lipase and a surfactant (pages 8-17).  Regarding claim 12, Rai discloses a liquid detergent formulation comprising a lipase (pages 48-49).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by adding a surfactant and make a liquid dishwashing detergent formulation since all the claimed elements were known in the prior art and one skilled in the art   One of ordinary skill in the art at the time the invention was made would have been motivated to add a surfactant since surfactants are common components of a detergent composition.  One of ordinary skill in the art would have had a reasonable expectation of success since Rai discloses a liquid dishwashing detergent formulation comprising of lipases and surfactants.  Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/079,255 (reference application) in view of Rai  (WO 99/01531 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 1 and 10-12 of the instant application and claims 1-21 of the reference application are both directed to identical lipase. The lipase of SEQ ID NO:1 of the instant application and the lipase of SEQ ID NO:7 of the reference application are identical.
The reference application contemplates a detergent comprising the above lipase at paragraph [0052].
		Regarding claim 10, Rai discloses a detergent formulation comprising a lipase for use as dishwashing detergent (page 8).  Regarding claim 11, Rai discloses a detergent 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by making a liquid dishwashing detergent formulation comprising the above lipase and a surfactant since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  One of ordinary skill in the art at the time the invention was made would have been motivated to add a surfactant since surfactants are common components of a detergent composition.  One of ordinary skill in the art would have had a reasonable expectation of success since Rai discloses a liquid dishwashing detergent formulation comprising of lipases and surfactants.  Therefore, the conflicting claims are not patentably distinct from each other.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

	Claims 1-12 are pending.

	Claims 6-9 are withdrawn.

	Claims 1-5 and 10-12 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between the lipase of SEQ ID NO:1 of the instant application (“Qy”) and the lipase of Vind (“Db”)


US-09-931-401B-2
; Sequence 2, Application US/09931401B
; Patent No. 6645749
; GENERAL INFORMATION:
;  APPLICANT: Vind, Jesper
;  TITLE OF INVENTION: Lipolytic enzyme gene
;  FILE REFERENCE: 10149.200-US
;  CURRENT APPLICATION NUMBER: US/09/931,401B
;  CURRENT FILING DATE:  2002-05-07
;  NUMBER OF SEQ ID NOS: 13
;  SOFTWARE: PatentIn version 3.1
; SEQ ID NO 2
;   LENGTH: 348
;   TYPE: PRT
;   ORGANISM: Fusarium solani
US-09-931-401B-2

  Query Match             97.3%;  Score 1625;  DB 3;  Length 348;
  Best Local Similarity   96.5%;  
  Matches  306;  Conservative    8;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 AITASQLDYENFKFYIQHGAAAYCNSETASGQKITCSDNGCKGVEANNAIIVASFVGKGT 60
              ||||||||||||||||||||||||||||||||||||:||||||:||||||||||||| ||
Db         32 AITASQLDYENFKFYIQHGAAAYCNSETASGQKITCNDNGCKGIEANNAIIVASFVGTGT 91

Qy         61 GIGGYVSTDNVRKEIVLSIRGSSNIRNWLTNVDFGQSSCSYVRDCGVHTGFRNAWDEIAQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         92 GIGGYVSTDNVRKEIVLSIRGSSNIRNWLTNVDFGQSSCSYVRDCGVHTGFRNAWDEIAQ 151

Qy        121 RARDAVAKARTMNPSYKVIATGHSLGGAVATLGAADLRSKGTAVDIFTFGAPRVGNAELS 180
              |||||||||| ||||||||:||||||||||||||||||||||||||||||||||||||||
Db        152 RARDAVAKARAMNPSYKVISTGHSLGGAVATLGAADLRSKGTAVDIFTFGAPRVGNAELS 211

Qy        181 AFITAQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKTDYTVNDIKVCEGA 240
              |||||||||||||||||||||||||||||||||||||||||||||| ||:||||||||||
Db        212 AFITAQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKIDYSVNDIKVCEGA 271

Qy        241 ANLACNGGTLGLDIIAHLRYFQDTDACTAGGISWKRGDKAKRDEIPKRQEGMTDEELEQK 300
              ||||||||||||||||||||||:|||||||||||||||||||||||||||||||||||||
Db        272 ANLACNGGTLGLDIIAHLRYFQNTDACTAGGISWKRGDKAKRDEIPKRQEGMTDEELEQK 331

Qy        301 LNDYVAMDKEYVESNKM 317
              ||||||||||||:|:|:
Db        332 LNDYVAMDKEYVDSHKI 348


Sequence alignment between the lipase of SEQ ID NO:1 of the instant application (“Qy”) and the lipase of C7YUZ1_NECH7 (“Db”)

C7YUZ1_NECH7
ID   C7YUZ1_NECH7            Unreviewed;       348 AA.
AC   C7YUZ1;
DT   13-OCT-2009, integrated into UniProtKB/TrEMBL.
DT   13-OCT-2009, sequence version 1.
DT   11-DEC-2019, entry version 40.
DE   RecName: Full=Lipase_3 domain-containing protein {ECO:0000259|Pfam:PF01764};
GN   ORFNames=NECHADRAFT_49364 {ECO:0000313|EMBL:EEU44893.1};

OS   (Fusarium solani subsp. pisi).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Sordariomycetes;
OC   Hypocreomycetidae; Hypocreales; Nectriaceae; Fusarium;
OC   Fusarium solani species complex.
OX   NCBI_TaxID=660122 {ECO:0000313|Proteomes:UP000005206};
RN   [1] {ECO:0000313|EMBL:EEU44893.1, ECO:0000313|Proteomes:UP000005206}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=77-13-4 / ATCC MYA-4622 / FGSC 9596 / MPVI
RC   {ECO:0000313|Proteomes:UP000005206};
RX   PubMed=19714214; DOI=10.1371/journal.pgen.1000618;
RA   Coleman J.J., Rounsley S.D., Rodriguez-Carres M., Kuo A., Wasmann C.C.,
RA   Grimwood J., Schmutz J., Taga M., White G.J., Zhou S., Schwartz D.C.,
RA   Freitag M., Ma L.J., Danchin E.G., Henrissat B., Coutinho P.M.,
RA   Nelson D.R., Straney D., Napoli C.A., Barker B.M., Gribskov M., Rep M.,
RA   Kroken S., Molnar I., Rensing C., Kennell J.C., Zamora J., Farman M.L.,
RA   Selker E.U., Salamov A., Shapiro H., Pangilinan J., Lindquist E.,
RA   Lamers C., Grigoriev I.V., Geiser D.M., Covert S.F., Temporini E.,
RA   Vanetten H.D.;
RT   "The genome of Nectria haematococca: contribution of supernumerary
RT   chromosomes to gene expansion.";
RL   PLoS Genet. 5:E1000618-E1000618(2009).
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; GG698900; EEU44893.1; -; Genomic_DNA.
DR   RefSeq; XP_003050606.1; XM_003050560.1.
DR   ESTHER; nech7-c7yuz1; Lipase_3.
DR   EnsemblFungi; NechaT49364; NechaP49364; NechaG49364.
DR   GeneID; 9674989; -.
DR   KEGG; nhe:NECHADRAFT_49364; -.
DR   InParanoid; C7YUZ1; -.
DR   OrthoDB; 612344at2759; -.
DR   Proteomes; UP000005206; Unassembled WGS sequence.
DR   GO; GO:0016787; F:hydrolase activity; IEA:UniProtKB-KW.
DR   GO; GO:0006629; P:lipid metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.50.1820; -; 1.
DR   InterPro; IPR029058; AB_hydrolase.
DR   InterPro; IPR002921; Fungal_lipase-like.
DR   Pfam; PF01764; Lipase_3; 1.
DR   SUPFAM; SSF53474; SSF53474; 1.
PE   4: Predicted;
KW   Hydrolase {ECO:0000256|SAAS:SAAS00467645};
KW   Reference proteome {ECO:0000313|Proteomes:UP000005206};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..15
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           16..348
FT                   /note="Lipase_3 domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5012338870"
FT   DOMAIN          107..238
FT                   /note="Lipase_3"
FT                   /evidence="ECO:0000259|Pfam:PF01764"
SQ   SEQUENCE   348 AA;  37433 MW;  8AEFA8178E010F67 CRC64;

  Query Match             92.9%;  Score 1552;  DB 10;  Length 348;
  Best Local Similarity   90.9%;  
  Matches  288;  Conservative   18;  Mismatches   11;  Indels    0;  Gaps    0;

Qy          1 AITASQLDYENFKFYIQHGAAAYCNSETASGQKITCSDNGCKGVEANNAIIVASFVGKGT 60
              ||||| |||||||||||||||||||||||||:||||||: || ||||| ::|||||| ||


Qy         61 GIGGYVSTDNVRKEIVLSIRGSSNIRNWLTNVDFGQSSCSYVRDCGVHTGFRNAWDEIAQ 120
              |||||||||::|||||||||||||||||||||||||| ||||:|||||||||||||||||
Db         92 GIGGYVSTDDIRKEIVLSIRGSSNIRNWLTNVDFGQSGCSYVKDCGVHTGFRNAWDEIAQ 151

Qy        121 RARDAVAKARTMNPSYKVIATGHSLGGAVATLGAADLRSKGTAVDIFTFGAPRVGNAELS 180
              |||||:||||  ||||||||||||||||||||| ||||||||||||||||||||||||||
Db        152 RARDAIA KARAKNPSYKVIATGHSLGGAVATLGGADLRSKGTAVDIFTFGAPRVGNAELS 211

Qy        181 AFITAQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKTDYTVNDIKVCEGA 240
              ||||:||||||||||||||||||||||||||||||||||||||||| ||:||||:||||:
Db        212 AFITSQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKIDYSVNDIEVCEGS 271

Qy        241 ANLACNGGTLGLDIIAHLRYFQDTDACTAGGISWKRGDKAKRDEIPKRQEGMTDEELEQK 300
              ||||||||||||||:|||||||:|||||||||||||||||||:|||||:: |||||||:|
Db        272 ANLACNGGTLGLDIVAHLRYFQNTDACTAGGISWKRGDKAKRNEIPKRRDSMTDEELERK 331

Qy        301 LNDYVAMDKEYVESNKM 317
              |||||||||||||||||
Db        332 LNDYVAMDKEYVESNKM 348

Sequence alignment between the lipase of SEQ ID NO:1 of the instant application (“Qy”) and the lipase of Pop (“Db”)


US-16-079-255-7
; Sequence 7, Application US/16079255
; Publication No. US20190053501A1
; GENERAL INFORMATION
;  APPLICANT: BASF SE
;  TITLE OF INVENTION: BAKING LIPASE
;  FILE REFERENCE: 150300
;  CURRENT APPLICATION NUMBER: US/16/079,255
;  CURRENT FILING DATE: 2018-08-23
;  PRIOR APPLICATION NUMBER: US 62/297582
;  PRIOR FILING DATE: 2016-02-19
;  NUMBER OF SEQ ID NOS: 12
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 317
;  TYPE: PRT
;  ORGANISM: Fusarium solani
US-16-079-255-7

  Query Match             100.0%;  Score 1670;  DB 19;  Length 317;
  Best Local Similarity   100.0%;  
  Matches  317;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AITASQLDYENFKFYIQHGAAAYCNSETASGQKITCSDNGCKGVEANNAIIVASFVGKGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AITASQLDYENFKFYIQHGAAAYCNSETASGQKITCSDNGCKGVEANNAIIVASFVGKGT 60

Qy         61 GIGGYVSTDNVRKEIVLSIRGSSNIRNWLTNVDFGQSSCSYVRDCGVHTGFRNAWDEIAQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GIGGYVSTDNVRKEIVLSIRGSSNIRNWLTNVDFGQSSCSYVRDCGVHTGFRNAWDEIAQ 120

Qy        121 RARDAVAKARTMNPSYKVIATGHSLGGAVATLGAADLRSKGTAVDIFTFGAPRVGNAELS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 RARDAVAKARTMNPSYKVIATGHSLGGAVATLGAADLRSKGTAVDIFTFGAPRVGNAELS 180

Qy        181 AFITAQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKTDYTVNDIKVCEGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AFITAQAGGEFRVTHGRDPVPRLPPIVFGYRHTSPEYWLAGGASTKTDYTVNDIKVCEGA 240

Qy        241 ANLACNGGTLGLDIIAHLRYFQDTDACTAGGISWKRGDKAKRDEIPKRQEGMTDEELEQK 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ANLACNGGTLGLDIIAHLRYFQDTDACTAGGISWKRGDKAKRDEIPKRQEGMTDEELEQK 300

Qy        301 LNDYVAMDKEYVESNKM 317
              |||||||||||||||||
Db        301 LNDYVAMDKEYVESNKM 317